DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Non-Final Office Action is in reply to the communications filed on 11/12/2020.
Claims 1-21 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 11/12/2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite “the at least one computer link”. There is insufficient antecedent basis for this limitation in the claim. The dependent claims fail to correct the deficiencies of claims 1 and 13 and are therefore similarly rejected. Appropriate correction is required.
Claims 6 and 16 recite “the at least one employment reference.” There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 2-4, 9, 14-15, 17 and 18 recites the limitation “the electronic profile of each passive job candidate”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “passive job candidate” is the same as the “potential job candidate” as recited claims 1 and 13. Further clarification is needed. Claims 5-7, 10-11, and 19 are similarly rejected for failing the cure the deficiencies of claims 2, 9, and 18.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-11 are directed to a method (i.e. a process), claim 12 is directed to a machine readable media (i.e. manufacture) and claims 13-21 are directed to a system (i.e. machine). Thus, these claims fall within one of the four statutory categories. Nonetheless, the claims fall within the judicial exception of an abstract idea.

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 12 and 13 recite in part, providing,… to at least one potential job candidate, an invitation to join an electronic employer network of an employer; receiving, …from the at least one potential job candidate, at least one respective acceptance of the invitation; in response to receiving the at least one respective acceptance of the invitation, requesting,… from each potential job candidate of the at least one potential job candidate, candidate related information; wherein the candidate related information comprises: i) online candidate activity data comprising activity by a respective potential job candidate on: 1) the electronic employer network, 2) at least one social media website of a plurality of social media websites, and 3) at least one employer webpage associated with at least one employer on the electronic employer network; ii) an electronic profile associated with the respective potential job candidate on the electronic employer network, iii) a plurality of employer electronic specific questions, iv) a plurality of recruiter electronic specific questions, or v) a combination thereof, receiving,…from the at least one potential job candidate, the candidate related information for each respective potential job candidate, comprising: i) electronically-received responses to the plurality of employer specific questions, ii) electronically-received responses to the plurality of recruiter specific 37questions, or iii) a combination thereof; automatically determining, …a plurality of scores, wherein each respective score grades the electronic profile of each respective potential job candidate of the at least one potential job candidate on a scale of a probability to apply for at least one specific open hiring position, based, at least in part on: i) the electronic profile of each respective potential job candidate; ii) the online candidate activity data of each respective potential job candidate; iii) electronically-received responses to the plurality of employer specific questions, the plurality of recruiter specific questions, or both from each respective potential job candidate; and iv) correlation metrics associated with each respective potential job candidate estimated based on at least: the electronic profile of each respective potential job candidate and the electronically-received responses; and …, to generate a graphical recruiting dashboard for at least one particular recruiter associated with the at least one specific open hiring position, wherein the graphical recruiting dashboard comprises data identifying, within a subset of potential job candidates matched to the at least one specific open hiring position, based on a respective score of the plurality of scores, at least one particular potential job candidate having a higher probability for applying to the at least one specific open hiring position,…, when selected, to allow the at least one particular recruiter to communicate with the at least one particular potential job candidate.
The claimed limitations as drafted is a process that under its broadest reasonable interpretation is directed to a method of organizing human activity. The claim limitations as a whole is directed to managing user interactions because the claim limitations are directed to an employer inviting a candidate to join the employer’s network, request information from the candidate, analyze the information received from the candidate, match the candidate to open hiring positions based on the received candidate information and allow a recruiter to communicate with the candidate. and can be considered as a mental process abstract idea category as they are related to gathering and analyzing purchase transaction for items, user ratings for the items and determining an aggregate rating for the item based on observation, evaluation, judgement and opinion, for instance, with the aid of pen and paper. The mere nominal recitation of generic computer device, machine readable media storing instructions executed by a data processing system, and a processor coupled to a memory does not take the claim out the methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Additionally, the claim limitations can be considered as a mental process abstract idea category as they are related to gathering and analyzing candidates’ information to match to open hiring positions based on observation, evaluation, judgement and opinion, for instance, with the aid of pen and paper. The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea. The recited steps do not involve any activities that cannot be practically accomplished by the human mind by evaluating obtained candidates’ information and matching candidates to open hiring positions by human judgement and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer processor does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”). Accordingly, the claims recite an abstract idea.
Dependent claims 2-11 and 14-21 merely reiterate the same abstract ideas with further embellishments of the electronic profile of passive, how a potential job candidate is determined, trigger, correlation metrics, a custom on boarding plan, and the invitation to join the electronic employer network which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, for independent claims 1 , 12 and 13.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1, 12 and 13 recite additional elements including, a computing device, A machine readable media storing instructions that, when executed by a data processing system, computer system comprising: a memory; and at least one processor coupled to the memory. Claims 1, 12 and 13 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the processors require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps executed by “a computing device” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., determining and outputting data) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computing device/data processing system/processor are being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Dependent claims 2-11, 14-21 reiterate the same additional elements as recited above and are insufficient to amount to significantly more than the judicial exception.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims as a whole are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Claims 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 16-18 are drawn to a machine readable media. The specification fails to specifically define the claimed machine readable media, however given the broadest reasonable interpretation consistent with the specification, the claimed machine readable media can be interpreted as transitory media (this is considered to be equivalent to a signal), as per.
A “signal” embodying functional descriptive material is neither a process or a product (i.e. a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.
Examiner suggests amending the claim from “machine readable media” to non-transitory machine readable media.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 8-10, 12-15, 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermsdorff (US 2013/0185218 A1) in view of Posse et al (US 2014/0143165 A1).
Claims 1, 12 and 13:  Hermsdorff discloses a method, computer system and machine readable media (see P[0215]: computer system) comprising:
providing, using a computing device, to at least one potential job candidate, an invitation to join an electronic employer network of an employer (see at least P[0013], P[0048]: join widgets are provided that easily integrate into a company's web pages. The join widgets allow individuals to sign up to join the company's private talent network); 
receiving, using the computing device, from the at least one potential job candidate, at least one respective acceptance of the invitation (see at least P[0073]: receive job seeker approval to join); 
in response to receiving the at least one respective acceptance of the invitation, requesting, using the computing device, from each potential job candidate of the at least one potential job candidate, candidate related information (see at least P[0073-0076], P[0088[: jobseeker inputs their information and interest level); wherein the candidate related information comprises: 
i) online candidate activity data comprising activity by a respective potential job candidate on: 
1) the electronic employer network, 
2) at least one social media website of a plurality of social media websites, and 
3) at least one employer webpage associated with at least one employer on the electronic employer network; 
ii) an electronic profile associated with the respective potential job candidate on the electronic employer network (see P[0042]: A member of the private talent network can maintain a profile. P[0053]: candidate can create a profile), 
iii) a plurality of employer electronic specific questions, 
iv) a plurality of recruiter electronic specific questions (see P[0178]: recruiter questionnaire), or 
v) a combination thereof, 
receiving, using the computing device, from the at least one potential job candidate, the candidate related information for each respective potential job candidate, comprising (See at least [0050-0053]): 
i) electronically-received responses to the plurality of employer specific questions (see P[0014]: One tool is used to generate pre-recorded questionnaires. The questionnaires can be presented to candidates in different formats, such as textual, multi-choice or video formats. Video of candidates answering the questions can be captured), 
ii) electronically-received responses to the plurality of recruiter specific questions (see P[0178-0185]: recipient/candidate answers recruiter questionnaire), or 
iii) a combination thereof; 
automatically determining, using the computing device, a plurality of scores, wherein each respective score grades the electronic profile of each respective potential job candidate of the at least one potential job candidate based at least in part on (see P[0174] As described above, a video question can be selected that calls for a video answer from the individual taking the questionnaire. The answer can be recorded and subsequently reviewed and scored. If the response will be scored, a scoring range can be indicated including a maximum score, such as between 1 and 100 where the 100 is a maximum score. ): 
iii) electronically-received responses to the plurality of employer specific questions, the plurality of recruiter specific questions, or both from each respective potential job candidate (See P[0175]), 
iv) correlation metrics associated with each respective potential job candidate estimated based on at least: the electronic profile of each respective potential job candidate and the electronically-received responses (see P[0168]: Based upon the questionnaires recruiters can test and grade the skill set of candidates, P[0174]),
wherein the at least one computer link is programmed, when selected, to allow the at least one particular recruiter to communicate with the at least one particular potential job candidate (see P[0155] Next, a format of a PTN member profile page, such as a job candidate, when viewed by a staff member is described. FIG. 13 is a screen shot 560 of a candidate profile page as viewed by a recruiter in a PTN. Via the staff member view, a staff member can electronically send a message 566 ).
Hermsdorff does not expressly disclose wherein each respective score grades the electronic profile of each respective potential job candidate of the at least one potential job candidate based at least in part on a scale of a probability to apply for at least one specific open hiring position, based, at least in part on: 
i) the electronic profile of each respective potential job candidate; 
ii) the online candidate activity data of each respective potential job candidate; 
and automatically causing, using the computing device, to generate a graphical recruiting dashboard for at least one particular recruiter associated with the at least one specific open hiring position, wherein the graphical recruiting dashboard comprises data identifying, within a subset of potential job candidates matched to the at least one specific open hiring position, based on a respective score of the plurality of scores, at least one particular potential job candidate having a higher probability for applying to the at least one specific open hiring position.
However, Posse in the same field of endeavor teaches, wherein each respective score grades the electronic profile of each respective potential job candidate of the at least one potential job candidate based at least in part on a scale of a probability to apply for at least one specific open hiring position, based, at least in part on: i) the electronic profile of each respective potential job candidate; ii) the online candidate activity data of each respective potential job candidate; (see P[0018]: a score-generating module, that uses a variety of input data (e.g., member profile data, social graph data, and member-activity or behavioral data) to determine the job-seeking propensity of members of the social network service. In general, the job-seeking propensity of a member is the extent to which a member is open, willing or likely to consider changing from his or her current position of employment (e.g., job) to a new position. P[0022] Consistent with some embodiments, one of the ways in which the data processing module determines the job-seeking propensity of a particular member is by comparing certain member profile attributes of the particular member with the aggregated member profile attributes of others.);
and automatically causing, using the computing device, to generate a graphical recruiting dashboard for at least one particular recruiter associated with the at least one specific open hiring position, wherein the graphical recruiting dashboard comprises data identifying, within a subset of potential job candidates matched to the at least one specific open hiring position, based on a respective score of the plurality of scores, at least one particular potential job candidate having a higher probability for applying to the at least one specific open hiring position (see Fig. 7, P[0031] With some embodiments, the score-generating module derives or generates a single score--referred to herein as a job-seeker score--that is representative of the member's job seeking propensity. As illustrated in FIG. 1A, depending upon the particular scale 6 used in deriving the job-seeker scores for the members, which may vary from one embodiment to the next, various threshold scores may be used to classify each member as being an active job-seeker, passive job-seeker, or non-job-seeker., wherein the at least one computer link is programmed, when selected, to allow the at least one particular recruiter to communicate with the at least one particular potential job candidate. P[0056]: Accordingly, a recruiter performing a search to identify potential candidates for a new or open employment position will benefit by being presented not only with member profiles of potential candidates meeting a particular set of job requirements, but also members who have a higher job-seeking propensity).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the recruiting system of Hermsdorff, wherein each respective score grades the electronic profile of each respective potential job candidate of the at least one potential job candidate based at least in part on a scale of a probability to apply for at least one specific open hiring position, based, at least in part on: the electronic profile of each respective potential job candidate and the online candidate activity data of each respective potential job candidate; and automatically causing, using the computing device, to generate a graphical recruiting dashboard for at least one particular recruiter associated with the at least one specific open hiring position, wherein the graphical recruiting dashboard comprises data identifying, within a subset of potential job candidates matched to the at least one specific open hiring position, based on a respective score of the plurality of scores, at least one particular potential job candidate having a higher probability for applying to the at least one specific open hiring position as taught by Posse with the motivation of “customizing or other otherwise tailoring a user-experience for a particular user or member based at least in part on a metric representing a member's job-seeking propensity” (Posse, [0002]).
Claims 2 and 14: The combination of Hermsdorff and Posse discloses the claimed invention as applied to claims 1 and 13 above. Hermsdorff discloses wherein the electronic profile of each passive job candidate comprises: a plurality of answers to a questionnaire comprising a plurality of questions (see P[0178-0185]).  However, Hermsdorff, and Posse do not expressly disclose the wherein the plurality of questions comprise: i) a question seeking a response to identify that such passive job candidate plans to seek a new job in the future, ii) a question seeking a response to identify a satisfaction level of such passive job candidate with a current job of such passive job candidate, iii) a question seeking a response to identify an importance ranking among job characteristics of a future job to be considered by such passive job candidate, and iv) a question seeking a response to identify that such passive job candidate is open to relocation. However, the Examiner asserts that the type of questions as including whether the passive candidate plans to seek a new job in the future,  a satisfaction level of such passive job candidate with a current job of such passive job candidate, identify a importance ranking among job characteristics of a future job to be considered by such passive job candidate, and whether the passive job candidate is open to relocation adds little if adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of questions) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a question seeking a response to identify that such passive job candidate plans to seek a new job in the future, a question seeking a response to identify a satisfaction level of such passive job candidate with a current job of such passive job candidate,  a question seeking a response to identify a importance ranking among job characteristics of a future job to be considered by such passive job candidate, and a question seeking a response to identify that such passive job candidate is open to relocation be included in the questions of Hermsdorff as modified by Posse because the type of questions and responses being collected does not functionally alter or relate to the steps of the method and therefore  does not patentably distinguish the claimed invention.
Claims 3 and 15: The combination of Hermsdorff and Posse discloses the claimed invention as applied to claims 2 and 14 above. Hermsdorff discloses determining, using the computing device, a potential job candidate of the at least one potential job candidate according to at least one trigger, wherein the at least one trigger is a lapse of a predetermined time interval determined based on the response to the question seeking a response to identify that such passive job candidate plans to seek a new job in the future (see P[0078]: After joining, the system can provide the option of allowing the user to change their interest level and in response, collect additional or different information that is associated with their interest level).  
Claim 4: The combination of Hermsdorff and Posse discloses the claimed invention as applied to claim 3 above. Posse further discloses wherein the at least one trigger is determined based on the online activity of the at least one passive job candidate (see P[0026] Analysis of social graph data may signal a member's intentions, particularly as it relates to his or her job-seeking propensity. For instance, with some embodiments, by analyzing certain social graph data, the score-generating module can identify certain signals that are highly suggestive of active job-seeking activity. For example, members who are actively seeking jobs may be more likely, to follow other members of the social network service, or establish new connections with other members in a very concentrated or shortened time span--particularly other members who are job recruiters, or who are associated with a job recruiting function. P[0060]: at least one of those input signals or component scores represents the job-seeking propensity of each member, as evidenced by the job-seeker score or job-seeker classification of the respective member).
Claims 5 and 20: The combination of Hermsdorff and Posse discloses the claimed invention as applied to claims 3 and 13 above. Hermsdorff discloses wherein the correlation metrics comprises a metric identifying a cultural fit of the at least one potential job candidate to the at least one particular employer (see P[0168]). 
Claims 8 and 21: The combination of Hermsdorff and Posse discloses the claimed invention as applied to claims 1 and 13 above. Posse further teaches, wherein the graphical recruiting dashboard further a custom on-boarding plan for the at least one particular potential job candidate having a higher probability for applying to the at least one specific open hiring position (see P[0056]: the job-seeker scores and/or job-seeker classifications may be used by a content selection algorithm to select content or content modules appropriate for a member. For example, if a particular member is classified as an active job-seeker, a content selection algorithm may select content associated with certain applications and/or services).  
Claims 9 and 17: The combination of Hermsdorff and Posse discloses the claimed invention as applied to claims 3 and 13 above. Posse further discloses wherein the electronic profile of the at least one particular passive job candidate comprises a rating which is calculated, based, at least in part, on the candidate profile of the at least one particular passive job candidate and the online candidate activity data (see P[0018]: classification assigned based on profile and online activity).
Claims 10, 18, 19:   The combination of Hermsdorff and Posse discloses the claimed invention as applied to claims 3 and 17 above. Posse further discloses determining, using the computing device, a potential job candidate of the at least one potential job candidate according to at least one trigger, wherein the at least one trigger is determined based on the rating (see P[0018]: The job-seeking propensity of a member may be represented as a single score, referred to herein as a job-seeker score, or by assigning to each member one of several job-seeker classifications to include an active job-seeker classification, a passive job-seeker classification, and a non-job-seeker classification).  


Claims 6, 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermsdorff and Posse as applied to claims 2 and 13 above, and further in view of Hatami (US 2007/0282620 A1).
Claims 6 and 16: The combination of Hermsdorff and Posse discloses the claimed invention as applied to claims 2 and 13 above. Hermsdorff and Posse do not expressly disclose the following limitations but   Hatami teaches an electronic invitation to join the electronic employer network with an electronic request for providing the at least one employment reference (see at least P[0026]: system sends a notice to each of the prospective reference providers to request for reference. The notice can be sent in any form of communication, such as an electronic communication in the form of an email message, P[0030]: after the reference provider has confirmed his or her information and accepted to be a reference provider for the candidate, the system then advantageously presents the reference provider with an invitation web page that invites the reference provider to participate as a candidate or a recruiter on the recruitment site).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method and system of Hermsdorff and Posse, an electronic invitation to join the electronic employer network with an electronic request for providing the at least one employment reference as taught by Hatami.  One of ordinary skill would be motivated to do so because it would “increase the quality of the candidates on the site” (Hatami, P[0012]).
Claim 7: The combination of Hermsdorff, Posse and Hatami discloses the claimed invention as applied to claim 6 above. Hermsdorff further teaches wherein the inclusion of the electronic invitation is being controlled by the at least one employer (see P[0051]: PTN associated with a company can sent a candidate an invitation to join the network).  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermsdorff and Posse as applied to claims 10 above, and further in view of Costa (US 2012/0197835 A1).
Claim 11: The combination of Hermsdorff and Posse discloses the claimed invention as applied to claims 10 above. Hermsdorff, and Posse do not expressly disclose the following limitations but Costa teaches determining, using the computing device, a potential job candidate of the at least one potential job candidate according to at least one trigger, wherein the at least one trigger is determined based on a change in the rating (see P[0007-0010]: updates to candidate information P[0036]: recent promotion with the employer, increases the candidate’s record score, thereby the candidate record is updated based on the change in the score).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the combination of Hermsdorff, and Posse with the method and system of determining, using the computing device, a potential job candidate of the at least one potential job candidate according to at least one trigger, wherein the at least one trigger is determined based on a change in the rating as taught by Costa.   One of ordinary skill would be motivated to do so in order to initiate a recruitment action with the prospective candidate (Costa, P[0010]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
M. Plummer, S. Hiltz and L. Plotnick, "Predicting Intentions to Apply for Jobs Using Social Networking Sites: An Exploratory Study," 2011 44th Hawaii International Conference on System Sciences, 2011, pp. 1-10, doi: 10.1109/HICSS.2011.346.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629